Cockriil, O. J.  Damages Í *gaf“|f°Jjr The appellees delivered an engine and some other machinery to the railroad company at Black River station to be transported to Walnut Ridge. The •company permitted the machinery to remain exposed to the weather about sixteen months before transporting and delivering it to the appellees at the place of destination. In the meantime it rusted, and from that cause deteriorated in value, and this action was prosecuted to recover for the injury. The only point made upon the appeal is as to the rule for the measure of damages laid down by the court for the guidance of the jury. It is the general rule in this class of cases that the measure of recovery is the difference between the value of the property at the time and place it should have been delivered, and its value when it was in fact delivered, with interest, after deducting the charges for freight. It is immaterial whether the depreciation in value is caused by a fall in prices or by a physical injury sustained through the negligence of the carrier. Compensation for the actual loss sustained is what the law aims at, and the increased value at the place of delivery is what the owner, relying upon the carrier, has lost. The complaint against the judgment here is that no proof was made, at the trial, of the value of the machinery, •at Walnut Rridge, at the time it should have been received there, but that the proof of value at that time was confined to the place of shipment. The jury were instructed that the difference between that value and the value at the time and place of delivery was the proper measure of damages. The record does not apprise us tbat this worked unfairly upon the railroad, and no injury could have resulted unless the market price at the earlier date was less at the destination than at the place of shipment. Under the circumstances there is no-presumption that the machinery was worth-less at Walnut Ridge than at Black River at that time. The two points are stations on the same line- of road; they are not many miles apart, and it is common knowledge to all persons that both are dependent on the same general markets for supplies and articles of the kind in dispute. The conditions being the same at the two points, the prices cannot be presumed to be materially different. Seigbert v. Stiles, 39 Wisc., 533. But the reasoning of the court in the Rome Railroad v. Sloan, 39 Ga., 636, is a complete apswer to the appellant’s, contention: “ We think it safe to lay down the rule, that the commodity shipped is presumed to. be worth as much at the point of destination as it is at the place of shipment. In fact, it is generally worth morei If it were not so there would be no inducement to ship. And the law allows the owner of the goods that increased price in case they are not delivered, if he chooses to avail himself of it by proof. But if he fail to do so, and only prove the value-at the place of shipment, which is not rebutted by the defendant, the latter is not injured, and has no just cause of complaint. Indeed, he is presumed to be benefited by the-plaintiff’s neglect to make the proof and- insist upon the full measure of his rights.” The proof was that, at the time of shipment, the property was in good condition and worth $500. When received, its market value was much reduced, and the appellees sold it shortly afterwards at what was proved to belts then fair market value at Walnut Ridge, viz., $240v. The verdict was for $200. If there was error in the instruction, it was harmless, and as it is not made to appear that the appellant has been prejudiced, the judgment is affirmed.